Title: From James Madison to Dolley Madison, [30 November 1821]
From: Madison, James
To: Madison, Dolley


                
                    My dearest
                    Monticello Friday Morning [30 November 1821]
                
                I snatch a moment and a very bad pen to tell you that we ended our journey in good time that is before it was dark. The roads, with a little exception, were better than was expected. We found every body well, much regretting that you could not join in the visit. It was well that I did not decline it, for there would not have been a Quorum without me, Gen’l Taylor & Mr. Breckinridge, not being heard from & Mr. Cabell sick in Williamsburg. Genl. Cocke arrived just before me, himself imperfectly recd. from his late illness. To-day we shall make a Quorum with the aid of Mr. Johnson who is in the neighbourhood on his way to Richmond & will be sent for to meet us at the University. It seems that yesterday was the day requiring me to be there, instead of at Monticello; so that if others had attended I should have been a day after the fair. I hope the business will be over today & that tomorrow evening I may be again with you or the morning after at farthest, unless I shd. be obliged to stop at Col: Lindsay, or the weather shd. embargo us. Yrs most affectly.
                
                    James Madison
                
            